Citation Nr: 0210399	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
PTSD.  In February 2001, the Board remanded the claim for 
further development.

The veteran canceled a January 2001 Board hearing to be held 
in Washington, DC,  and then failed to report for a May 2002 
Travel Board hearing in Waco, Texas.  Therefore, no further 
development with regard to a hearing is necessary.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied and evidence sufficient to decide the claim has 
been obtained.

2.  The veteran did not engage in combat with the enemy. 

3.  The preponderance of the competent evidence shows that 
the veteran does not have PTSD. 


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.304(f) (2001).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 reflects that he had active service 
from January 1969 to September 1970 and that he served in the 
Republic of Vietnam from September 1969 to September 1970.  
His awards and decorations include the Army Commendation 
Medal, Bronze Star Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal.  His military occupational specialty was cook 
and he attended cookery school at Fort MacArthur.  Twice in 
August 1970 he was AWOL, for a total of 11 days.  He received 
an honorable discharge as an overseas returnee. 

The veteran's service personnel records have been obtained 
and show that while in Vietnam, his principal duty was "duty 
soldier" from September 27, to November 22, 1969, and that 
for the remainder of his service in Vietnam, which was from 
November 22, 1969 to September 10, 1970, his principal duty 
was cook.  One unnamed campaign is noted in the service 
records, with reference to a Department of the Army message 
of November 1968, prior to the veteran's service entrance, as 
the authority.   

The veteran's service medical records reflect that he was 
seen on numerous occasions while in Vietnam for physical 
complaints, with no psychiatric complaints or findings noted 
and no indication that he was troubled by any duties or 
events to which he was exposed in Vietnam.  On the service 
separation examination his psychiatric status was normal. 

The veteran filed his initial claim for service connection in 
January 1998, claiming to have had PTSD from 1969 to the 
present.  He indicated that he had received no medical 
treatment for the disorder since service.  

VA medical records reflect that the veteran was seen in 
January 1996 with a history of substance abuse and again in 
March 1996.  On the latter occasion he denied any history of 
psychiatric problems or hospitalizations.  He reported 
thinking of suicide at times when drinking heavily.  The 
diagnoses were alcohol and cocaine dependence and heroin use.  

A VA hospital report shows that the veteran was admitted in 
late March 1996 for alcohol and cocaine dependence and that 
that was the first treatment attempt.  Heroin use was also 
noted.  Mental status examination was normal, with logical 
and goal-directed thought processes and euthymic mood.  A 
diagnostic summary report notes that the veteran reported 
that he began using heroin in Vietnam and denied ever having 
been treated for any emotional problems.  It was noted that 
he was not a combat veteran.  The final diagnoses were 
alcohol and cocaine dependence and some physical disorders.  

Upon discharge from hospitalization in April 1996 the veteran 
continued to be treated by VA and was in a domiciliary 
program for a period of time.  The medical records 
predominantly show that his continued treatment was in 
respect to his history of substance abuse and to assist him 
in respect to employment.  In January 1997 it was noted that 
he had symptoms of PTSD, including "nightmares, flashbacks, 
sensitivity to loud noises, bad weather, etc.," and wanted 
to know if he could apply for PTSD.  An August 1997 mental 
hygiene report notes that the reporting psychologist had 
talked with the veteran about various matters including his 
experiences in Vietnam, that psychological tests would be 
repeated, and that he would be given the Mississippi PTSD 
scale.  The veteran continued to attend substance abuse 
groups and to perform very well in supported employment.

By March 1998 the veteran had been hired by a VA medical 
center and his case was noted to be closed.  However, he 
continued to be seen and in August 1998 it was noted that he 
had been referred to a psychologist by his "TC" for 
assessment for possible inclusion in a PTSD/SA (Substance 
Abuse) therapy group.  In a report two days later, the 
psychologist noted that she had met with the veteran, who 
reported that he had completed basic training at Fort Bliss 
and on-the-job training in burial detail at Fort MacArthur.  
He stated that on being sent to Vietnam he first served as a 
cook and then as a driver for his commanding officer and 
hauling supplies.  He reported having served in Vietnam for 
15 months, from January 1969 to 1970, that during his tour he 
was exposed to incoming fire, and that he had to pick up 
bodies after artillery exchanges.  He reported that he had 
not been exposed to enemy rifle fire.  He reported having 
lost a friend who stepped on a mine but he had not witnessed 
the incident.  He stated that he had started using drugs in 
Vietnam to cope with his depression from having been 
separated from his wife and young son.  He reported 
complaints of difficulties with Vietnam nightmares, avoidance 
of crowds, intrusive memories and other problems.  It was 
noted that he was referred to a PTSD/SA group and was invited 
to attend a meeting.  After missing two meetings of the 
group, he attended one in September 1998 during which there 
was discussion about getting VA disability benefits.  After 
attending a few more meetings of the group, the veteran 
failed to report and eventually was discharged from the group

In a VA record entry of May 1999 he was noted to have been 
seen mainly in regard to his medication and on May 27, he was 
provided information regarding the use of anti-depressants 
for PTSD symptoms, including insomnia, by a "clinical nurse 
specialist."  He continued to be treated by VA for physical 
problems.  In November 1999 he reported some improvement in 
irritability on his current medication, that he was having 
some marital problems, and that he was going to inquire about 
joining a PTSD group.  His mood and affect were noted to be 
subdued and the assessment was PTSD.  It was noted that his 
claim had been denied and he was planning to appeal.  This 
entry was made by the same clinical nurse specialist who saw 
him in May 1999.  In March 2000 the same nurse specialist 
noted that the veteran interacted well with other group 
members, sharing information, and comparing symptoms and 
coping strategies for dealing with anger.  The assessment was 
PTSD.  

In February 2001 the Board remanded the case to the RO for 
additional development.  Pursuant to the remand, the RO 
sought additional service personnel records and VA treatment 
records and afforded the veteran a special PTSD examination.  
The RO also wrote to the veteran in March 2001 explaining the 
recently enacted Veterans Claims Assistance Act (VCAA) of 
2000 and asked the veteran for additional stressor 
information and advised him that he could submit credible 
supporting evidence.  He was also asked to identify any 
additional medical treatment and to authorize the release of 
his records.  He was advised that he should identify any 
evidence that he wanted the RO to get.  He was also advised 
of the evidence that had been obtained and the action taken 
on his claim.  Although he subsequently requested a Travel 
Board hearing, for which he failed to report, he did not 
address the RO's letter in any way.  

In September 2001 the veteran underwent a VA PTSD examination 
by a medical doctor who is a psychiatrist.  The veteran's 
claims file and medical records were reviewed.  The examiner 
noted that although the veteran had attended a group for 
patients with PTSD and chemical dependency, a diagnosis had 
not been established in the record.  The veteran stated that 
he had been in Vietnam in 1968 and 1969, had worked as a 
driver and had no combat experience.  He stated that while in 
Vietnam he sometimes saw bodies of people who had been killed 
but did not see the body of anyone he knew.  He also reported 
that sometimes servicemen had necklaces displaying the ears 
of people they had killed and that this had disturbed him to 
some extent.  The veteran stated that while in Vietnam he had 
been in the vicinity when an officer was assaulted and that 
he was charged with involvement in the assault although he 
denied such involvement.  He stated that he was placed in 
jail for three months and that at the end of his confinement 
he was dishonorably discharged even though it was not proved 
that he was involved in the assault.  The examiner noted that 
the records indicated an honorable discharge.  

The veteran also gave a history of substance abuse and post-
service adjustment difficulties, such as violent behavior and 
difficulty coping, and stated that he sometimes dreamed of 
black shadows or silhouettes with weapons, believing that 
they represented death.  He reported insomnia, poor 
concentration and intermittent suicidal thoughts.  The 
examiner noted that the veteran did not describe flashbacks.  
Following a mental status examination, the examiner noted 
that the veteran exhibited some disturbed dreams and had not 
coped well with adult life after returning from Vietnam but 
that he had "no other symptoms" of PTSD, indicating that he 
had been unable to elicit from the veteran a description of 
any significant stressor that would result in PTSD.  The 
diagnoses were continuous alcohol abuse and substance induced 
mood disorder.   Axis IV stressors were occupational, 
financial and partnership problems and chronic isolation.  
The examiner noted that he did not find evidence that the 
veteran had PTSD although he had had problems with alcohol 
and mixed substance abuse since his return from Vietnam.  

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty and not the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims 
("Court") has established the following rules with regard 
to claims addressing the issues of chronicity and continuity 
of symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Id. 
at 497.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).  
If the evidence establishes that the veteran engaged in 
combat and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  
(38 C.F.R. § 3.304(f) was amended effective March 7, 2002, 
but only with regard to a PTSD claim based on an in-service 
personal assault.  See 67 Fed. Reg. 10,330 (Mar. 7, 2002).)

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  The question of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.  Evidence that a veteran participated in a 
particular operation or campaign does not establish that such 
a veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  Id.

With respect to the psychiatric diagnostic criteria, the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), indicated 
that the VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  In its decision, the Court took judicial notice 
of the effect of the shift in diagnostic criteria.  Cohen, 10 
Vet. App. at 141.  The major effect is this: The criteria 
have change from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  Id.  
Unlike the criteria in DSM-III-R, under DSM-IV, there is no 
longer the requirement that the stressor be "outside the 
range of usual human experience" and be "markedly 
distressing to almost anyone."  Id.  DSM-IV provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
Id.  As noted in the concurring opinion in Cohen, the 
sufficiency of a stressor is now a clinical determination for 
the examining mental health professional.  Id. at 153 
(Nebeker, C.J., concurring).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(a)(1)).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In each case, the Board must determine whether the existing 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

Although the RO did not specifically review the veteran's 
claim under the VCAA and the new regulations, the 
requirements of the VCAA have been satisfied.  Upon receipt 
of the veteran's claim, the RO wrote to him in March 1998 and 
advised him of the information and evidence necessary to 
complete his claim, including information regarding the 
traumatic events that he believed had resulted in PTSD and 
medical evidence of the disorder.  He was told the if he had 
been treated by VA, the RO would obtain his records.  
Additionally, he was provided a form to complete in respect 
to identifying his stressors.  In another March 1998 letter 
from the RO, the veteran was advised that he should execute 
release forms for any private medical records that he wished 
the VA to obtain and was provided the forms.  

It does not appear that the veteran ever responded to the 
RO's letters.  Nevertheless, the RO obtained his service 
medical records, relevant service personnel records, 
extensive VA medical records, and a VA PTSD examination, the 
report of which is in the file.  The veteran has not 
identified any private medical records or other evidence 
relevant to his claim so there is nothing further to obtain.  
The veteran did not cooperate by providing the requested 
additional information necessary for stressor verification, 
but as explained below, the case does not turn on that.    
Inasmuch as VA has made all reasonable efforts to notify and 
assist the veteran in the development of his claim, VA's 
duties have been fulfilled and the Board may 
proceed to decide the claim without prejudice to the veteran.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 
(July 24, 1992).

The phrase "engaged in combat with the enemy" requires that 
a veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99.  The veteran's 
military records do not show that he received any awards or 
decorations indicative of combat and, although he served as a 
duty soldier in Vietnam from late September 1969 to late 
November 1969, there is no evidence that he engaged in combat 
with the enemy during that time.  Additionally, his 
participation in an "unnamed campaign" does not establish 
that he engaged in combat with the enemy since campaigns 
include both combat and non-combat duties.  See id.  
Importantly, the veteran reported during his March 1996 
hospitalization and at the September 2001 VA examination that 
he was not a combat veteran, which is consistent with his 
service records.  Thus, his claimed Vietnam experiences would 
require corroboration in order to qualify as stressors for 
any diagnosis of PTSD.  The veteran did not cooperate with VA 
when he was requested to provide information regarding any 
claimed stressors and he has made statements that cast doubt 
on his credibility.  For example, he has stated that while in 
Vietnam he was charged with involvement in the assault of an 
officer and even though his involvement was not proved he was 
jailed for three months and then dishonorably discharged.  
Based on his service records, none of this is corroborated as 
the only "lost time" noted was 11 days that he was AWOL and 
it is clear from his DD Form 214 that he received an 
honorable discharge.  Additionally, his alleged training for 
burial detail at Fort MacArthur is not corroborated by his 
service records which show that he attended cookery school at 
Fort MacArthur and do not otherwise reflect that he underwent 
burial detail training. 

An assessment of PTSD was made in late 1999 and early 2000 by 
a clinical nurse specialist, who was the same clinical nurse 
specialist who advised the veteran in May 1999 about the use 
of antidepressants for PTSD symptoms.  However, there is no 
evidence that the nurse did a complete mental status 
evaluation or reviewed the claims file and she did not 
provide a basis for her assessment.  Accordingly, her 
assessment of PTSD is of limited probative value. 

The considerable additional evidence of record does not 
reflect a diagnosis of PTSD.  When VA hospitalized the 
veteran for sixteen days in 1996 for alcohol and cocaine 
dependence, PTSD was not diagnosed and it was not diagnosed 
at any other time in 1996.  While it was noted in January 
1997 that the veteran had symptoms of PTSD, a diagnosis of 
PTSD was not made by the medical doctor who saw him in 
January 1997 or by the psychologist who saw him in August 
1997.  In August 1998 the veteran reported stressors to a VA 
psychologist, who only referred him to a PTSD/SA group and 
did not make a diagnosis of PTSD.  All of this evidence is 
against the claim.  

Of significant probative value is the report of the September 
2001 formal PTSD examination, which was conducted by a 
psychiatrist (medical doctor) and included a review of the 
claims file.  That examiner did not diagnose PTSD.  He noted 
that that although the veteran had attended a group for 
patients with PTSD and chemical dependency, a diagnosis had 
not been established in the record.  While also noting that 
the veteran exhibited some disturbed dreams and had not coped 
well with adult life after returning from Vietnam, the 
examiner found "no other symptoms" of PTSD.  The examiner 
also indicated that he had been unable to elicit from the 
veteran a description of any significant stressor that would 
result in PTSD.  The only diagnoses were alcohol abuse and a 
substance abuse mood disorder.  

As for the veteran's assertion as stated in his January 1998 
claim that he has had PTSD since 1969, the evidence does not 
reflect that he is medically qualified to diagnose himself or 
to determine the onset of any psychiatric disorder.  
Therefore, his own belief is not probative, as he is not 
competent to render such an opinion.  See 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159(a)); 
see also Espiritu, 2 Vet. App. at 494-95.

Thus, after weighing the evidence, the Board concludes that 
the preponderance of the competent, credible and probative 
evidence is against the claim.  As previously noted, the 
Board finds the opinion of the September 2001 VA examiner - 
that the veteran does not have PTSD - to be of substantial 
probative value inasmuch as the examiner is a specialist in 
psychiatry, reviewed the record and provided a basis for his 
conclusion.  This examination report, along with the other 
medical evidence showing no diagnosis of PTSD, outweighs the 
assessment of PTSD made by the VA clinical nurse specialist 
that was not based on a review of the record and was 
unaccompanied by explanation.  

As the evidence shows that the veteran does not have PTSD 
related to service, the claim must be denied.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304(f); VAOPGCPREC 12-99.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

